EXHIBIT 10.57 Wells Fargo Loan No.: 33-0911464 LOAN AGREEMENT Dated as of June 10, 2011 among ALEXANDER’S OF KINGS, LLC, KINGS PARKING, LLC, AND ALEXANDER’S KINGS PLAZA, LLC, individually or collectively, as the context may require, as Borrower, THE FINANCIAL INSTITUTIONS PARTY HERETO AND THEIR ASSIGNEES UNDER SECTION11.15, as Lenders, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, and WELLS FARGO SECURITIES , LLC, RBC CAPITAL MARKETS AND CRÉDIT AGRICOLE CORPORATE & INVESTMENT BANK individually or collectively, as the context may require, as Co-Bookrunners and Co-Lead Arrangers RBC Capital Markets is a marketing name for the investment banking activities of Royal Bank of Canada and its affilites. TABLE OF CONTENTS Page ARTICLE I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION Section 1.1 Definitions 1 Section 1.2 Principles of Construction 24 ARTICLE II – GENERAL TERMS Section 2.1 Loan Commitment; Disbursement to Borrower 24 Section 2.2 The Loan 24 Section 2.3 Disbursement to Borrower 24 Section 2.4 The Note and the other Loan Documents 24 Section 2.5 Interest Rate 24 Section 2.6 Loan Payments 34 Section 2.7 Prepayments 35 Section 2.8 Interest Rate Protection Agreement 37 Section 2.9 Release on Payment in Full 39 Section 2.10 Intentionally omitted 39 Section 2.11 Pro Rata Treatment 39 Section 2.12 Sharing of Payments, Etc 40 Section 2.13 Several Obligations 40 ARTICLE III – REPRESENTATIONS AND WARRANTIES Section 3.1 Legal Status and Authority 40 Each Borrower (a) is duly organized, 40 Section 3.2 Validity of Documents 40 Section 3.3 Litigation 41 Section 3.4 Agreements 41 Section 3.5 Financial Condition 42 Section 3.6 Disclosure 42 Section 3.7 No Plan Assets 42 Section 3.8 Not a Foreign Person 42 Section 3.9 Business Purposes 42 Section 3.10 Borrower Information 42 Section 3.11 Status of Property 43 Section 3.12 Financial Information 44 Section 3.13 Condemnation 44 Section 3.14 Separate Lots 44 Section 3.15 Insurance 44 Section 3.16 Use of Property 45 Section 3.17 Leases and Rent Roll 45 1 Section 3.18 Filing and Recording Taxes 45 Section 3.19 Management Agreement; Parking Management Agreement 46 Section 3.20 Illegal Activity/Forfeiture 46 Section 3.21 Taxes 46 Section 3.22 Permitted Encumbrances 46 Section 3.23 Intentionally Omitted 46 Section 3.24 Intentionally Omitted 46 Section 3.25 Federal Reserve Regulations 46 Section 3.26 Investment Company Act 47 Section 3.27 Fraudulent Conveyance 47 Section 3.28 Embargoed Person 47 Section 3.29 Patriot Act 47 Section 3.30 Organizational Chart 48 Section 3.31 Bank Holding Company 48 Section 3.32 Intentionally Omitted 48 Section 3.33 Property Document Representations 48 Section 3.34 Intentionally Omitted 48 Section 3.35 Ground Lease 48 Section 3.36 Perfection of Accounts 50 Section 3.37 Guarantor Representations 50 ARTICLE IV – BORROWER COVENANTS Section 4.1 Existence 50 Section 4.2 Applicable Law 51 Section 4.3 Maintenance and Use of Property 52 Section 4.4 Waste 52 Section 4.5 Property Taxes and Other Charges; Tax Filings 52 Section 4.6 Litigation 53 Section 4.7 Access to Property 53 Section 4.8 Notice of Default 53 Section 4.9 Cooperate in Legal Proceedings 53 Section 4.10 Performance by Borrower 53 Section 4.11 Awards 54 Section 4.12 Books and Records 54 Section 4.13 Estoppel Certificates 55 Section 4.14 Leases and Rents 56 Section 4.15 Management Agreement; Parking Management Agreement 59 Section 4.16 Payment for Labor and Materials 59 Section 4.17 Performance of Other Agreements; Environmental Reporting Covenant 60 Section 4.18 Debt Cancellation 60 Section 4.19 ERISA 60 Section 4.20 No Joint Assessment 61 Section 4.21 Alterations 61 Section 4.22 Property Document Covenants 62 Section 4.23 Ground Lease 62 2 Section 4.24 Administrative Agent Fee 65 Section 4.25 Energy 65 ARTICLE V – ENTITY COVENANTS Section 5.1 Single Purpose Entity/Separateness 65 Section 5.2 Independent Director 71 Section 5.3 Compliance Certificate 72 Section 5.4 Change of Name, Identity or Structure 72 Section 5.5 Business and Operations 73 ARTICLE VI – NO SALE OR ENCUMBRANCE Section 6.1 Transfer Definitions 73 Section 6.2 No Sale/Encumbrance 73 Section 6.3 Permitted Equity Transfers 74 Section 6.4 Assignment by Borrower 75 Section 6.5 Immaterial Transfers and Easements, Etc 75 ARTICLE VII – INSURANCE; CASUALTY; CONDEMNATION; RESTORATION Section 7.1 Insurance 76 Section 7.2 Casualty 82 Section 7.3 Condemnation 82 Section 7.4 Restoration 83 ARTICLE VIII – RESERVE FUNDS Section 8.1 Immediate Repairs 87 Section 8.2 Replacement Reserve Funds 87 Section 8.3 Leasing Reserve Funds 89 Section 8.4 Intentionally Omitted 90 Section 8.5 Intentionally Omitted 90 Section 8.6 Tax and Insurance Funds 90 Section 8.7 The Accounts Generally 91 ARTICLE 1X – CASH MANAGEMENT Section 9.1 Establishment of Accounts 92 Section 9.2 Deposits into Restricted Account; Maintenance of Restricted Account 93 ARTICLE X – EVENTS OF DEFAULT, REMEDIES Section 10.1 Event of Default 94 Section 10.2 Remedies 98 3 ARTICLE XI – ADMINISTRATIVE AGENT, RELATIONS AMONG LENDERS Section 11.1 Appointment and Authorization 101 Section 11.2 Wells Fargo as Lender 102 Section 11.3 Collateral Matters; Protective Advances 103 Section 11.4 Post Foreclosure Plans 104 Section 11.5 Approvals of Lenders 104 Section 11.6 Notice of Defaults 105 Section 11.7 Administrative Agent’s Reliance 105 Section 11.8 Indemnification of Administrative Agent 106 Section 11.9 Lender Credit Decision, Etc 107 Section 11.10 Successor Administrative Agent 107 Section 11.11 Agent Minimum hold 108 Section 11.12 Amendment of Administrative Agent’s Duties, Etc 108 Section 11.13 Defaulting Lenders 109 Section 11.14 Participations 109 Section 11.15 Assignments 110 Section 11.16 Federal Reserve Bank Assignments 111 Section 11.17 Information to Assignee, Etc 111 Section 11.18 Amendments and Waivers 111 Section 11.19 Arrangers and Bookrunners 113 Section 11.20 Secondary Market Cooperation 114 ARTICLE XII - INDEMNIFICATIONS Section 12.1 General Indemnification 116 Section 12.2 Mortgage and Intangible Tax and Transfer Tax Indemnification 117 Section 12.3 ERISA Indemnification 117 Section 12.4 Duty to Defend, Legal Fees and Other Fees and Expenses 117 Section 12.5 Survival 118 Section 12.6 Environmental Indemnity 118 ARTICLE XIII - EXCULPATION Section 13.1 Exculpation 118 Section 13.2 Survival 121 ARTICLE XIV – NOTICES; FUNDS TRANSFER DISBURSEMENT; ELECTRONIC DELIVERY OF CERTAIN INFORMATION Section 14.1 Notices 121 Section 14.2 Funds Transfer Disbursements 123 Section 14.3 Electronic Delivery of Certain Information 124 Section 14.4 Possession of Documents 124 4 ARTICLE XV – FURTHER ASSURANCES Section 15.1 Replacement Documents 124 Section 15.2 Recording of Security Instrument, Etc 124 Section 15.3 Further Acts, Etc 125 Section 15.4 Changes in Tax, Debt, Credit and Documentary Stamp Laws 125 Section 15.5 Conversion to Registered Form 126 Section 15.6 Register 126 ARTICLE XVI - WAIVERS Section 16.1 Remedies Cumulative; Waivers 127 Section 16.2 Modification, Waiver in Writing 127 Section 16.3 Delay Not a Waiver 127 Section 16.4 Waiver of Trial by Jury 128 Section 16.5 Waiver of Notice 128 Section 16.6 Remedies of Borrower 128 Section 16.7 Marshalling and Other Matters 128 Section 16.8 Waiver of Statute of Limitations 128 Section 16.9 Waiver of Counterclaim 129 Section 16.10 Sole Discretion of Administrative Agent and Lenders 129 ARTICLE XVII - MISCELLANEOUS Section 17.1 Survival 129 Section 17.2 Governing Law 129 Section 17.3 Headings 129 Section 17.4 Severability 129 Section 17.5 Preferences 129 Section 17.6 Setoff 130 Section 17.7 Expenses 130 Section 17.8 Cost of Enforcement 131 Section 17.9 Schedules and Exhibits Incorporated 131 Section 17.10 Offsets, Counterclaims and Defenses 132 Section 17.11 No Joint venture or Partnership; No Third Party Beneficiaries; Non Liability of Administrative Agent and Lenders 132 Section 17.12 Publicity; Confidentiality 133 Section 17.13 Conflict; Construction of Documents; Reliance 134 Section 17.14 Entire Agreement 134 Section 17.15 Liability 135 Section 17.16 Duplicate Originals; Counterparts 135 Section 17.17 Delay Outside Lender’s Control 135 Section 17.18 Intentionally Omitted 135 Section 17.19 Intentionally Omitted 135 Section 17.20 Administrative Agent’s and Lenders’ Administrative Agents 135 Section 17.21 Contribution 135 5 ARTICLE XVII - PAYMENT TERMS ARTICLE XIX - DEFAULT AND ACCELERATION ARTICLE XX - LOAN DOCUMENTS ARTICLE XXI - SAVINGS CLAUSE ARTICLE XXII - NO ORAL CHANGE ARTICLE XXIII - WAIVERS ARTICLE XXIV - TRANSFER ARTICLE XXV - EXCULPATION ARTICLE XXVI - GOVERNING LAW ARTICLE XXVII - NOTICES ARTICLE XXVIII - JOINT AND SEVERAL LIABILITY 6 SCHEDULES AND EXHIBITS Schedule I Immediate Repairs Schedule II Replacements Schedule III Organizational Chart Schedule IV Description of REA Schedule V Exceptions to Representations and Warranties Schedule VI Department Violations Exhibit A Form of Tenant Direction Notice Exhibit B Assignment and Assumption Agreement Exhibit C Individual Loan Commitments/Pro Rata Share Exhibit D Promissory Note Exhibit E Transfer Authorizer Designation Form Exhibit F Form of Collateral Assignment of Interest Rate Protection Agreement Exhibit G Form of Notice of Borrowing Exhibit H Form of Notice of Continuation Exhibit I Form of Subordination Non-Disturbance and Attornment Agreement Exhibit J Form of Section 2.5(c)(v) Certificate 7 LOAN AGREEMENT THIS LOAN AGREEMENT, dated as of June 10, 2011 (as amended, restated, replaced, supplemented or otherwise modified from time to time, this “Agreement”), by and among ALEXANDER’S OF KINGS, LLC, KINGS PARKING, LLC AND ALEXANDER’S KINGS PLAZA, LLC, each having an address at c/o Alexander’s Inc., 210 Route 4 East, Paramus, New Jersey 07652 (individually and/or collectively (as the context may require) referred to herein as “Borrower”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent, for the benefit of Lenders (in such capacity, together with its successors and/or assigns in such capacity, “Administrative Agent”), each of the financial institutions initially a signatory hereto and each other financial institution who may become a Lender pursuant to Section11.15 hereof (together with their successors and permitted assigns, each a “Lender” and, collectively, “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as documentation agent (“Documentation Agent”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, RBC CAPITAL MARKETS, AND CRÉDIT AGRICOLE CORPORATE & INVESTMENT BANK (individually or collectively, as the context may require, as “Co-Bookrunners” and “Co-Lead Arrangers”). RECITALS: Borrower desires to obtain the Loan (defined below) from Lenders and Lenders are willing to make the Loan to Borrower, subject to and in accordance with the terms of this Agreement and the other Loan Documents (defined below). In consideration of the making of the Loan by Lenders and the covenants, agreements, representations and warranties set forth in this Agreement, the parties hereto hereby covenant, agree, represent and warrant as follows: ARTICLE I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise expressly required or unless the context clearly indicates a contrary intent: “30/360 Basis” shall mean on the basis of a 360-day year consisting of 12 months of 30 days each. “Acceptable Counterparty” shall mean (i) any one of the Co-Lead Arrangers or (ii) any counterparty to the Interest Rate Protection Agreement that has and shall maintain, until the expiration of the applicable Interest Rate Protection Agreement a long-term unsecured debt rating of at least “A” by S&P. “Acceptable Delaware LLC” shall mean a limited liability company formed under Delaware law which has at least two springing members, which, upon the dissolution of all of the members or the withdrawal or the disassociation of all of the members from such limited liability company, shall immediately become the members of such limited liability company. “Account Collateral” shall mean (i) the Accounts, and all cash, checks, drafts, certificates and instruments, if any, from time to time deposited or held in the Accounts from time to time; (ii) all interest, dividends, cash, instruments and other property from time to time received, receivable or otherwise payable in respect of, or in exchange for, any or all of the foregoing; and (iii) to the extent not covered by clauses (i) - (ii) above, all “proceeds” (as defined under the UCC as in effect in the state in which the Accounts are located) of any or all of the foregoing. “Accounts” shall mean the Restricted Account, the Tax Account, the Insurance Account, the Replacement Reserve Account, the Leasing Reserve Account and any other similar account established by this Agreement or the other Loan Documents. “Act” shall have the meaning set forth in Section5.1(c) hereof. “Acts of Terrorism” shall have the meaning set forth in Section7.1(k) hereof. “Actual/360 Basis” shall mean on the basis of a 360-day year and charged on the basis of actual days elapsed for any whole or partial period in which interest is being calculated. “Actual Operating Expenses” shall mean all expenses, computed in accordance with GAAP, of whatever kind and from whatever source, relating to the ownership, operation, repair, maintenance and management of the Property that are incurred on a regular monthly or other periodic basis, including, without limitation (and without duplication): Taxes (based on the most current bill annualized, subject to adjustment by Lender to take into account any known change in assessment that has not yet been reflected in the most current tax bill); Insurance Premiums (based on the most current premium annualized); management fees (whether or not actually paid) equal to the greater of the actual management fees paid or two percent (2%) of aggregate Rents; costs attributable to the ordinary operation, repair and maintenance of the Improvements; common area maintenance costs; advertising and marketing expenses; professional fees; license fees; general and administrative costs and expenses related to the Property; utilities; payroll, benefits and related taxes and expenses; janitorial expenses; computer processing charges; operating equipment or other lease payments permitted pursuant to this Agreement or as otherwise approved by Lender; ground lease payments; bond assessments; and other similar costs and expenses; in each instance, unless otherwise noted, only to the extent actually paid for by Borrower. Notwithstanding the foregoing, Actual Operating Expenses shall not include debt service (including principal, interest, impounds and other reserves), capital expenditures or any costs otherwise capitalized in accordance with GAAP, tenant improvement costs, leasing commissions or other expenses which are paid from escrows required by the Loan Documents; any payment or expense for which Borrower was or is to be reimbursed from proceeds of the loan or insurance or by any third party; federal, state or local income taxes; any non-cash charges such as depreciation and amortization; and any item of expense otherwise includable in Actual Operating Expenses which is paid directly by any tenant except real estate taxes paid directly to any taxing authority by any tenant. 2 “Additional Borrower Debtholder Restrictions” shall mean, collectively, (a)the Borrower or any Affiliate that holds any interest in the Loan (an “Affiliate Holder”) shall be an Eligible Assignee, (b)such Affiliate Holder’s interest shall be fully subordinate to the interest of all Lenders that are not Affiliate Holders, (c)Affiliate Holder will not have any right to enforce any rights or remedies under the Loan, and (d)Affiliate Holder shall not be permitted to attend or participate in any meetings or communications between the Administrative Agent and the Lenders and will not be entitled to receive any information with respect thereto. “Adjusted LIBOR Rate” shall mean, with respect to the applicable Interest Accrual Period, the quotient of (i) LIBOR applicable to such Interest Accrual Period, divided by (ii) one (1) minus the Reserve Percentage, i.e., Adjusted LIBOR Rate LIBOR (1 - Reserve Percentage) “Administrative Agent” shall have the meaning set forth in the introductory paragraph hereof. “Administrative Agent Fee” shall mean an administrative fee payable by Borrower to Administrative Agent in an amount equal to $20,000 per annum payable in quarterly installments at the beginning of each calendar quarter, provided that the first installment shall be prorated and equal to $1,153.85. “Administrative Questionnaire” means the Administrative Questionnaire completed by each Lender and delivered to Administrative Agent in a form supplied by Administrative Agent to Lenders from time to time. “Affiliate” shall mean, as to any Person, any other Person that, directly or indirectly, is in Control of, is Controlled by or is under common Control with such Person or is a director or officer of such Person or of an Affiliate of such Person. “Affiliated Manager” shall mean any managing agent of the Property in which Borrower, Guarantor, any SPE Component Entity (if any) or any Affiliate of such entities has, directly or indirectly, any legal, beneficial or economic interest. “Agent Minimum Hold” shall have the meaning set forth in Section11.11. “ALTA” shall mean
